significant index no department of the treasury internal_revenue_service ash tote get err az bien dear’ this is in response to your request for a ruling on behalf of the company conceming the application of sec_402 of the pension_protection_act of ppa '06 with respect to the plan the company is a commerciai passenger airline the plan has a plan_year that is the same as the company's fiscal_year -- april to march ppa ‘06 revised the minimum_funding standards of sec_412 of the internal_revenue_code and added new sec_430 under sec_412 as amended by ppa a defined_benefit_plan that is not a multiemployer_plan will be treated as satisfying the minimum_funding_standard for a plan_year if the employer makes the minimum_required_contribution under sec_430 sec_430 generally provides that the minimum_required_contribution for a plan_year is determined in relevant part by amortizing any shortfall amortization base as defined over a period of plan years’ under sec_402 of ppa '06 an eligible_plan may elect to have sec_430 of the code applied to its first taxable_year beginning in by amortizing the shortfall amortization base for such taxable_year over a period of plan years rather than plan years part of title of the employee_retirement_income_security_act_of_1974 erisa as amended contains parallel provisions beginning with such year under sec_402 of ppa ’06 an eligible_plan includes a defined benefit pian which is sponsored by a commercial passenger airline sec_402 b of ppa '06 provides that an election under sec_402 to use this special 10-year amartization schedule shall be made not later than date sec_402 of ppa '06 provides that the plan_sponsor shall make any election under sec_402 in such manner as tha secretary_of_the_treasury may prescribe the service issued announcement 2008_3_irb_307 which provided for a specific written election to be made and submitted to the service by the airlines by the statutory due_date date announcement was published in the date issue of the intemal revenue bulletin irb the company represents that it relies on outside pension professionals including attomeys and actuaries for advice conceming the funding of the plan the ruling_request states that the chairperson of the company's plan committee is not an attomey and has no technical expertise regarding federal tax or pension law - according to the information submitted in may september and date the content of presentations made to the campany by the plan's consulting actuary assumed that the 10-year amortization election of sec_402 a of ppa '06 would apply in such presentations the plan’s consulting actuary further suggested that the plan was still awaiting regulations that will clarify the airline reflef' provided under sec_402 the company has represented that the actuary's projections of contributions made on the basis of the 10-year amortization election were used in planning for pension expenses immediately upon becoming aware of the release of announcement the company filed the prescribed election form complying with the requirements of the announcement the company's election form is dated date furthermore the filing in accordance with announcement was made shortly after the release of announcement and prior to its publication in irb upon being informed that their election form complying with announcement was late the company's representatives requested a meeting with the service then on date the company submitted a formal written request that the company be granted an extension of time to make the election under sec_402 of ppa ‘06 specifically the ruling requested was that the company be granted additional time to make the election under sec_301_9100-1 through of the income_tax announcement was released to the media on friday december 21st regulations altematively the company asserts that the election should be considered timely under the substantial compliance doctrine treasury reg dollar_figure sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make regulatory or certain statutory elections sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 defines the term statutory election as an election whose due_date is prescribed by statute under sec_301_9100-1 c the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 of the reguiations to make a regulatory election or certain statutory elections under subtitle a of the code if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasanably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301 91g0-2 lists certain regulatory and statutory elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to regulatory elections not referenced in sec_301_9100-2 the relief requested in this case is nat referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for extensions of time for regulatory elections will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government rules for determining whether such tests have been met in the case of regulatory elections are set forth in sec_301_9100-3 and sec_301_9100-3 respectively the substantial compliance doctrine is an equitable one designed to avoid hardship in cases where the party does all that can reasonably be expected and can be applied only where invocation thereof would not defeat the policies of the underlying statutory provisions 719_f2d_1001 9th cir affd per curiam 272_f2d_945 325_us_293 when the regulatory the commissioner may insist upon full compliance with his regulations angelus commissioner miling co v requirements relate to the substance or essence of a statute see 69_tc_837 dunavant v commissioner t c 31_tc_655 ‘6th cir however under the doctrine_of substantial compliance where taxpayers have not complied with’all of the requirements of an election provision of the statute or regulations an election may nevertheless be deemed to have been made by the taxpayer if the requirements that have not been satisfied do not relate to the substance or essence of the applicable election see wilkinson v commissioner gc memo thus substantial compliance with regulatory requirements may suffice when such requirements are procedural and when the essential statutory purposes have been fuliled 67_tc_1071 67_tc_736 61_tc_5 v united_states f_supp 2d analysis of substantial compliance is to determine whether the election requiremants are mandatory in nature or merely procedural details established to facilitate the commissioner's administration of the internal_revenue_code filter co v commissioner t c an election to be made by attachment of a statement to a retum the inquiry should be into whether the statement merely confirmed the election which had been made in substance or was the very essence of the election see also american air in the case of a regulation that requires stated similarly the district_court in true ruled that the first step in an d wyo factors that courts have used in determining whether strict compliance as opposed to substantial compliance is required include whether the taxpayer's failure to comply fully defeats the purpose of the statute whether the taxpayer attempts to benefit from hindsight by adopting a position inconsistent with his original action or omission whether the commissioner is prejudiced by the untimely election whether the sanction imposed on the taxpayer for the failure is excessive and out of proportion to the default and whether the regulation provided with detailed specificity the manner in which an election was to be made 81_tc_709 67_tc_1071 columbia tron metal co v commissioner 14_tc_706 affd 192_f2d_261 6th in its ruling_request the company asserts that it should be treated as having made a timely sec_402 election because it qualifies for relief under sec_301 through -3 of the regulations or in the altemative because it should be treated as having made a timely election based on the facts and circumstances in accordance with the substantial compliance doctrine initially the company's ruling_request seeks relief under the provisions of sec_301_9100-1 through -3 of the regutations under those rules the commissioner may grant a reasonable extension of time to make a regulatory election or certain statutory elections under subtitle a of the code sec_402 of ppa '06 states that an election under sub sec_402 ax2 of ppa ‘06 shall be made not later than december and that any such election shall be made in the manner as the secretary_of_the_treasury may provide the company attempts to frame this due_date as regulatory based on the provisions of announcement the company argues that the election due_date is set forth in the announcement and thus should be treated as a regulatory election because the due_date for an election under sec_402 of ppa ‘06 is expressly prescribed by the statutory provision the election is by definition a statutory election within the meaning of sec_304 b of the regulations additionally there are no regulations revenue rulings revenue procedures notices or announcements that purport to prescribe the due_date for a a election announcement did not dictate the due_date for the election but simply restated the statutory due_date with reference to ppa '06 sec_402 the due_date in this instance cannot be determined without reference to statute the mere incorporation of a statutory due_date in an announcement does not change a statutory election into a regulatory election while the service has broad authority under sec_301_9100-3 to grant relief in the case of a regulatory election sec_301_9100-3 does not apply in the case of a statutory election furthermore the statutary election at issue is not one of the enumerated elections set forth in sec_301_9100-2 of the regulations accordingly the service does not have the authority under sec_301_9100-1 through -3 of the regulations to grant an extension to the statutory etection date of date as set farth in sec_402 b of ppa ‘06 the company also argues that under the substantial compliance doctrine it has satisfied the election requirements in order to use the special funding_rule in sec_402 of ppa ‘08 because we have concluded that relief is not available under sec_301_9100-1 through of the regulations we need not address the issua of whether such relief could apply to title of erisa the company argues that its and its actuary's actions during and its prompt though tardy by less than two weeks election filing should be treated as rising to the evel of substantial compliance with the election requirement the company's planning and internal budgeting including several meetings and exchanges of correspondence with the plan's actuary all contemplated that the 10-year amortization election under sec_402 of ppa '06 would apply to the plan with respect to post-ppa ‘06 plan years sec_402 d b of ppa provided that an election under sec_402 of ppa ‘06 must be made not later than date ppa '06 sec_402 d provides that a plan_sponsor shall make any election under subsection a in such manner as the secretary_of_the_treasury may prescribe the statute's proviso that treasury may prescribe a manner in which to make the sec_402 a election indicates that congress authorized but did not require treasury to issue specific election-related guidance however announcement r b sets forth the procedures for electing the altemative funding schedule under sec_402 a of ppa ‘06 the appendix to announcement contains a model fill-in-the-blank election form as well as the address to which the election must be sent issue of the internal_revenue_bulletin but was released to the media on date the announcement was published in the date prior to the release of announcement the company did not have any guidelines as fo how to make an election under sec_402 ax2 of ppa ‘06 the materials submitted by the company indicated that at least as early as date the company and its advisors were proceeding as if an election to use the 10-year amortization_method applied to the plan and that the company and its advisors were awaiting regulations that would clarify the airline relief under sec_402 of ppa ‘06 in order to file a formal election in this case the company's signed election form pursuant to announcement was made prior to the start of the first plan_year for which the election applied since such plan_year began on date in addition the company stated that neither the circumstances of the company nor the plan had materially changed in any relevant respect from date to date a tate filing meets the test of substantial compliance if circumstances mitigate the taxpayer's belated filing 592_f2d_1251 also 321_f2d_717 10th cir 556_f2d_1019 ct_cl here the company fulfilled the essential purpose of the election requirement in order to use tha special funding_rule of sec_402 ax2 sth cir see é of ppa ‘06 the information furnished is that the plan’s financial affairs both intemally and in discussions with the plan’s enrolled_actuary were administered as if the election applied to the plan announcement was released on a friday and was published by the tax press the following week because december and were government holidays the announcement was typically not published by the tax media until date given the holiday season and the relatively few business days it is somewhat understandable that the company and its consultants could not react in a timeliar manner to the announcement moreover the facts do not suggest that the company is attempting to benefit from hindsight by seeking to have its election recagnized nor would the commissioner be prejudiced by recognition of the company's election on the other hand to preclude recognition of the company's funding election in these circumstances would punish the company inordinately under the circumstances particularly in light of the timing of issuance of announcement and the plan_year of the plan accordingly we conclude based on the forgoing facts information and representations that section relief is not available to the plan in this instance however in light of the unique facts and circumstances presented in this matter the company made a timely election to utilize the special funding_rule set forth in sec_402 of the pension_protection_act of ppa ‘06 pursuant to the substantial compliance doctrine thus the shortfall amortization base established as of date may have an amortization period of plan years this ruling is directed only to the taxpayer that requested it sec_6110 kx3 of the code provides that it may not be used or cited by others as pracedent plan_year beginning date enter on an when filing form_8500 for the attachment to the schedule sb actuarial information the date of this letter and label the attachment schedule sb line - alternative funding’ ifyou have any questions regarding this matter please contact me at sincerely yours 2d ca a david m ziegler manager employee_plans actuarial group
